305 F.2d 377
,Francesco TODARD, Appellant,v.Thomas M. PEDERSON, District Director of Immigration andNaturalization, Appellee.
No. 14752.
United States Court of Appeals Sixth Circuit.
June 18, 1962.

1
Henry C. Lavine, Cleveland, Ohio, for appellant.


2
Charles Diamond, Asst. U.S. Atty., Cleveland, Ohio, Merele M. McCurdy, u.S. Atty., Dominic J. Cimino, Asst. U.S. Atty., Cleveland, Ohio, Douglas P. Lillis, Regional Counsel Southeast Region, Immigration & Naturalization Service, Richmond, Va., on the brief, for appellee.


3
Before McALLISTER and O'SULLIVAN, Circuit Judges, and BOYD, District judge.

ORDER.

4
The above cause coming on to be heard upon the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised:


5
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed upon the opinion of Judge McNamee, reported in 205 F. Supp. 612.